ORDER DENYING PETITION FOR REVIEW
This Matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Appellant William Venter from a denial of a Habeas Corpus petition by the Fort Peck Tribal Court on September 14, 2016.
Upon review of the Petition and file, the Court finds as follows:
1. The denial of the Habeas Corpus petition was issued based on evidence, testimony, and documents produced at a hearing on said matter.
2. The Jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but the Appellate Court *420shall not set aside factual determinations supported by substantial evidence. II CCOJ § 202.
3. The Appellate Court finds nothing in the Tribal Trial Court record which gives cause for review of any legal issue and does not find cause to set aside any trial court determinations of fact.
4. The Tribal Court’s denial of the Ha-beas Corpus petition was based upon mootness, as the Petitioner/Appellant was no longer in the custody of the Fort Peck Tribes at the time.
5. Habeas Corpus review is only available when a party is actually being detained due to an order of the Fort Peck Tribes.
6. Based on the Foregoing Findings and good cause appearing:
It is hereby the ORDER of the Appellate Court that the Petition for Review is hereby DENIED.